Citation Nr: 1118753	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether an August 2009 rating decision that reduced the rating for major depressive disorder from 30 to 10 percent was appropriate?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to September 2006. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO implemented a proposal to reduce the disability rating for the major depressive disorder from 30 to 10 percent, effective December 1, 2009.  

The issue of entitlement to an increased rating for major depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

At the time of the reduction in the assigned disability rating from 30 to 10 percent on December 1, 2009, the competent evidence did not demonstrate that an improvement in the severity of the Veteran's service-connected major depressive disorder had actually occurred.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's major depressive disorder from 30 to 10 percent effective December 1, 2009, was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 4.124a, Diagnostic Code 9434 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

Ratings reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In a December 2006 rating decision, the RO granted service connection for major depressive disorder and assigned a 30 percent disability rating effective September 6, 2006.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 30 percent disability rating for major depressive disorder was not in effect for five or more years.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Rating criteria
 
Under the current criteria, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Global Assessment of Functioning
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).

Global assessment of functioning  scores ranging 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  Global assessment of functioning  scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Analysis

As of December 1, 2009, the Veteran's major depressive disorder had been evaluated as 30 percent disabling for less than five years given that the rating had been in effect only from September 6, 2006, through November 30, 2009.  

In a May 20, 2009, letter, the RO informed the Veteran of a proposed reduction in the rating assigned for his depressive disorder to 10 percent.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision on August 31, 2009, implementing the reduction, effective from December 1, 2009. 

The reduction is void because at the time of the reduction in the assigned disability rating from 30 percent to 10 percent on December 1, 2009, the competent evidence did not demonstrate that an improvement in the severity of the Veteran's major depressive disorder had actually occurred.  38 U.S.C.A. § 1155.  In this regard, a December 2008 VA treatment record reflects that the appellant did not seem depressed or anxious.  The Board also acknowledges that a May 2009 VA examination report does not reflect any psychotic features, which were noted in an October 2006 VA examination, and that a Global Assessment of Functioning score of only 65 was assigned by both examiners.  At the May 2009 VA examination, the Veteran reported no symptoms of work interference or school interference due to his major depressive disorder, and he denied losing lost time from work or a decrease in work performance due to psychiatric symptoms.  The May 2009 VA examiner also found no increase in the severity of the appellant's symptoms since his last VA examination.  While the appellant denied being on psychotropic medication he did use St. John's Wort which seemed to relax him.  The examiner opined that this probably helped to keep his depression at bay.

That said, at the May 2009 VA examination, the Veteran's mood was described as moderately depressed.  That VA examiner also noted that the appellant continued to display some of symptoms of major depression, and a predominantly depressed mood.   The Board notes that the presence of a depressed mood is a specifically enumerated example of a symptom for the criteria for a 30 percent disability rating and places great weight on this finding.  38 C.F.R. § 4.130.  Further, the appellant noted that his anxiety had increased now that he was out of work and since his schooling did not resume until the fall.   Preventative medicine notes from May 2009 note the appellant's report that over the prior two weeks he had felt depressed with little interest in doing things over several days.  In December 2009 a VA outpatient examiner recommended that the appellant renew his psychiatric medication.

It is also well to note that an April 2010 VA treatment record shows that the appellant reported a severe level of depression over the recent winter months.  This was characterized by a more consistent level of sadness, a loss of pleasure, having difficulty in school and at work, poor concentration, and more negativistic thinking.  The examiner's assessments included a mood disorder not otherwise specified (depressive mood not otherwise specified with anxiety features), which seems to be under better control as of late.  The examiner, however, opined that the appellant did experience an exacerbation over the winter months, in part contributed by stressors and a seasonal affective component, which resulted in losing his job and having to get a new part-time one.  While this record was created after the effective date of the reduction, December 1, 2009, it contains evidence relevant to whether there was an improvement in the severity of the Veteran's service-connected major depressive disorder as of December 1, 2009.  

Therefore, the Board finds that the evidence does not support the decision to reduce the appellant's rating.  Accordingly, a 30 percent evaluation for major depressive disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434 is restored, effective from December 1, 2009.  

While the Board restores the 30 percent rating based on the competent evidence of record, this decision does not preclude the RO from reducing the Veteran's rating in the future if the evidence so warrants and provided that VA complies with the laws and regulations which govern VA compensation benefits.


ORDER

Restoration of a 30 percent evaluation for major depressive disorder is granted effective from December 1, 2009, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


